Per Curiam.

The granting of an order opening a judgment taken by default, and permitting a defendant tó coiné in and defend a District Court action, must necessarily rest to a reasonable extent in the discretion of the justice presiding. Though such an order is reviewablé by this court, and we might on an original application have been more exacting as to the reasons for judicial action, there is not enough, in the record to establish a case where the discretion has been abused to a degree that calls for interference by an appellate tribunal.
"• The order was made upon chapter 748 of the Laws of 1896 (amending section 1367 of the Consolidation Act), which provides that “ the court, or any justice' holding the same, may at- any time, upon motion made upon such notice as the. justice may direct, open any default, and set aside, vacate or modify any judgment entered thereon,-and set the cause down for pleading, hearing or trial as the case may require, upon such terms and conditions as the court or justice may deem proper.” The act also requires that “ an order of a justice opening a default and setting aside * * * a judgment entered thereon, * * * shall recite and contain the grounds for the order.”
As the power to make the order appealed from is derived from .this statute it must appear from the. order made that the statute has been strictly complied with. In this instance the order does not recite and contain the grounds for. the order, and they are left- to mere inference or conjecture. For this reason the order appealed from must be reversed, with costs; and the cause remitted to the District Court for the entry of the proper order on notice.
Present: ■ Daly, P. J., McAdam and Bíschoff, JJ.
. Order reversed, with costs, and cause remitted to District Court for entry of proper order on notice.